Citation Nr: 1107544	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from January 1955 to May 
1974.  His awards and decorations include the Combat Action 
Ribbon, among others.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran also submitted a notice of disagreement (NOD) with 
the RO's denial of the issue of a higher initial rating for 
posttraumatic stress disorder (PTSD).  But he did not perfect his 
appeal of that issue by filing a timely Substantive Appeal 
(e.g., VA Form 9 or equivalent statement) after the RO sent him 
an October 2006 Statement of the Case (SOC).  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2010).  In this regard, the November 2006 Substantive Appeal 
specified other issues the Veteran intended to appeal, but not 
PTSD.  So that issue is not before the Board.

In addition, in his November 2006 Substantive Appeal (VA Form 9), 
the Veteran requested a Board videoconference hearing, but he 
cancelled that request in a May 2009 Memorandum from his 
representative.  As such, the Board videoconference hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2010).  

Finally, in a December 2009 Board remand, the current TDIU claim 
on appeal was remanded for further development.  In that same 
December 2009 decision, the Board granted service connection for 
bilateral hearing loss and tinnitus.  In other words, the Board 
resolved these particular issues in the Veteran's favor.  And he 
has not since appealed either the initial rating or effective 
date assigned for these disorders.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal 
these downstream issues).  As such, these issues are not before 
the Board at this time.  



FINDINGS OF FACT

1.  The Veteran currently has the following service-connected 
disabilities:  PTSD with a dysthymic disorder (depression), rated 
as 50 percent disabling; right knee arthritis, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
bilateral hearing loss, rated as 0 percent disabling; and benign 
prostatic hypertrophy, rated as 0 percent disabling.  The 
combined service-connected disability rating is 60 percent under 
the combined ratings table.  Thus, the percentage criteria for 
TDIU are not met.  

2.  The evidence does not demonstrate that the Veteran is unable 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria are not met for entitlement to a TDIU.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As to the TDIU issue, review of the claims folder reveals 
compliance with the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way of 
VCAA letters from the RO to the Veteran dated in March 2006 and 
April 2006.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by: (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his TDIU claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   

In addition, the April 2006 VCAA letter further advised the 
Veteran of the elements of an effective date, which is assigned 
if an award of TDIU is granted.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all required 
notice in this case, such that there is no error in the content 
of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
18 Vet. App. at 120.  Here, certain VCAA notice was provided 
after the initial unfavorable April 2006 AOJ decision.  However, 
the Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, and then go 
back and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a SOC or 
Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all additional 
VCAA notice letters prior to readjudicating the case by way of 
the October 2006 SOC and November 2010 SSOC.  Therefore, because 
VA cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not erred 
in finding that VA complied with its duty to notify.  Stated 
another way, VA's issuance of a latter SOC and SSOC following the 
VCAA notice letters cured the timing error.  In essence, the 
timing defect in the notice has been rectified, such that there 
is no prejudicial error in the timing of VCAA notice.  Prickett, 
20 Vet. App. at 376.  As such, the Board concludes prejudicial 
error in the timing or content of VCAA notice has not been 
established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), relevant VA treatment 
records, several VA examinations, and an employer record.  In 
response to the VCAA letters, the Veteran has submitted personal 
statements, a TDIU application, private medical evidence, and a 
VA physician opinion.  His representative has also submitted 
argument.  In addition, in December 2009, the case was remanded 
by the Board to further assist the Veteran.  The Board is 
satisfied there was substantial compliance with its December 2009 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, as 
instructed by the Board, the RO provided the Veteran with VA 
examinations to ascertain whether his service-connected disorders 
prevented him from securing gainful employment.  The RO also 
assigned disability ratings for his now service-connected 
bilateral hearing loss and tinnitus disabilities.  Overall, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability 
may or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which the 
Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

If a Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director of Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected conditions 
and advancing age, which would justify a TDIU.  38 C.F.R. §§ 
3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

When reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran has the following service-connected 
disabilities:  PTSD with a dysthymic disorder (depression), rated 
as 50 percent disabling; right knee arthritis, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
bilateral hearing loss, rated as 0 percent disabling; and benign 
prostatic hypertrophy, rated as 0 percent disabling.  The 
combined service-connected disability rating is 60 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  Therefore, he does 
not satisfy the threshold minimum percentage rating requirements 
of 38 C.F.R. § 4.16(a) for a TDIU.  

Thus, the only remaining question in this case is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities for 
the possibility of an extra-schedular referral.  38 C.F.R. 
§ 4.16(b).  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of evidence 
contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In this regard, the Board finds that the criteria for awarding 
TDIU are not met.  38 C.F.R. § 4.16.  The current evidence of 
record, as a whole, does not support the conclusion that the 
Veteran cannot work due to his service-connected disabilities.  
As to the evidence in support of a TDIU, in his March 2006 TDIU 
application (VA Form 21-8940), the Veteran indicated that his 
service-connected PTSD, knee, and hearing loss affected his 
employment, causing him to end his employment as a property 
manager in 1999.  He worked as a property manager from 1983 to 
1999.  He states that due to his PTSD symptoms and temper he was 
forced to leave.  His highest education level consists of a GED 
degree.  He indicates in his April 2006 NOD that he is not able 
to function independently.  The Veteran also submitted a March 
2006 letter from a VA physician who has treated the Veteran since 
2004 for his PTSD.  This VA physician opined that the Veteran was 
unable to work due to his "severe" PTSD and was "100 percent" 
disabled.  The Board emphasizes that VA has rated the Veteran's 
PTSD as only 50 percent disabling, which does not lend support to 
the March 2006 VA physician's opinion.  Further, no other VA 
medical personnel concurred with the March 2006 VA physician's 
opinion.  

As to the evidence against a TDIU, at a July 2004 VA 
psychological examination, the Veteran indicated he left his job 
as a property manager in 2000 due to poor energy and poor memory 
and lack of concentration and sedating medication.  But it is 
noted that the Veteran has also been diagnosed with nonservice-
connected dementia and other neurological problems.  And overall 
the VA examiner only described the Veteran's PTSD as "mild."  
In addition, the December 2005 VA psychiatric examiner indicated 
that there is no evidence his PTSD-related problems caused him to 
quit his job in 2000.  Rather, memory and concentration 
impairment with reduced energy due to medication he was taking at 
that time caused him to quit.  The December 2005 examiner opined 
that his PTSD symptoms only cause a "moderate" degree of 
occupational dysfunction.  Finally, the April 2008 VA examiner 
noted that the Veteran "retired" in 2000 due to age and 
duration of work.  The examiner opined that there is no evidence 
PTSD alone impacted prior employment or would preclude future 
employment.  The examiner also correctly determined that the 
Veteran's symptoms of dementia are not part of his service-
connected PTSD.  

As to the evidence against a TDIU, a July 2010 VA knee examiner 
noted that the Veteran's service-connected knee does not give 
way, requires no brace, requires no medication, and does not 
impact his daily activities.  The knee exhibited full flexion.  
There was no pain, heat, or effusion upon testing.  His knee 
flexibility was excellent.  The Veteran uses a cane to ambulate 
due to nonservice-connected peripheral vascular disease, but not 
due to his knee.  Overall, this VA examination provided clear 
evidence that the Veteran's service-connected knee does not cause 
any discernable functional impairment.  

As to the evidence against a TDIU, a July 2010 VA audiology 
examiner opined that the Veteran's service-connected hearing loss 
and tinnitus had "no significant effects" on occupation.  
Neither prevented the Veteran from "seeking or maintaining 
gainful employment."  His tinnitus is currently rated as only 10 
percent disabling, and his hearing loss is rated as only 0 
percent disabling.  It was also suggested that aural and/or 
vocational rehabilitation may enhance the ability to maintain or 
obtain gainful employment.  

As to the evidence against a TDIU, the July 2010 VA mental health 
examiner discussed the Veteran's signs and symptoms in detail and 
concluded that his severity was "moderate."  Based on this 
assessment, the VA examiner indicated that the Veteran's PTSD 
symptoms do not preclude gainful employment.  The Veteran did not 
exhibit impairment in thought processes or communication.  The 
Veteran was not currently taking anti-depressants.  

The majority of VA examinations and opinions were thorough, 
supported by an explanation and discussion of symptoms, based on 
a review of the claims folder, and supported by the evidence of 
record.  They provide clear, probative evidence against his TDIU 
claim.  Moreover, no evidence of his employment circumstances was 
forthcoming from the property management company.  See March 2006 
employer letter.  In addition, post-service private and VA 
treatment records repeatedly show treatment and significant 
complaints for various significant nonservice-connected 
disorders.  And once again, his advancing age (74 years old) and 
the effects of his nonservice-connected disabilities cannot be 
considered for purposes of TDIU.  38 C.F.R. § 4.19.  There is 
also no evidence or suggestion from the Veteran that his service-
connected benign prostatic hypertrophy impacts his employability 
in any way.  

The Veteran does not meet the percentage criteria for TDIU under 
38 C.F.R. § 4.16(a).  In addition, overall, the evidence does not 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities; as 
such, a referral for extra-schedular consideration is not 
warranted.  38 C.F.R. § 4.16(b).  The Board sees that the vast 
majority of the evidence of record is against the award of a 
TDIU.  Three recent VA examinations provide evidence against 
TDIU.  This evidence outweighs the positive evidence of record, 
which is minimal.  As the preponderance of the evidence is 
against the TDIU claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Entitlement to a TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


